The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 and 6-7 are presented for examination.
	Applicant’s Amendment filed August 18, 2022 has been entered into the present application. 
	Claims 1-4 and 6-7 are pending. Claims 5 and 8 are cancelled. Claims 1-4 and 6-7 are amended.
Applicant’s arguments, filed August 18, 2022, have been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of terpene alcohol polymeric derivatives as the single disclosed species of polymeric adjuvant to which examination on the merits has been confined, as stated in the reply filed February 17, 2022, which is still in effect over the claims. 
	
Amendment to the Specification
At p.2 of the amendment papers filed August 18, 2022, Applicant seeks amendment to the as-filed specification at Table 2, p.59-60, and Table 30, p.60. 
37 C.F.R. §1.121(b) governs amendments to the specification by replacement paragraph, requiring “[a]n instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs”, as well as “[t]he full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph” using underlining to designate added text and strike-through to designate any deleted subject matter. 
As Applicant has complied with the requirements of 37 C.F.R. §1.121(b) to unambiguously identify the location of the replaced paragraph, as well as to provide proper markings to indicate the changes made relative to the previous version of the paragraph, the amendment to the specification filed August 18, 2022 is entered into the record.	

Status of Objections/Rejections Set Forth in the May 18, 2022 Non-Final Office Action
	In reply to the objection to claim 1 as set forth at p.4 of the previous Office Action dated May 18, 2022, Applicant now amends claim 1 to recite the conjunction “and” between the limitation “G is –(C=O)OCH2CH3” and “R is methyl”. Accordingly, the objection is now hereby withdrawn.
	In reply to the objection to claim 3 as set forth at p.4 of the previous Office Action dated May 18, 2022, Applicant now amends claim 3 to remove the phrase “polymeric adjuvant selected from one or more”. Accordingly, the objection is now hereby withdrawn. 
	In reply to the objection to claim 7 as set forth at p.4 of the previous Office Action dated May 18, 2022, Applicant now amends claim 7 to recite a semi-colon and the conjunction “and” between steps (b) and (c) of the method. Accordingly, the objection is now hereby withdrawn.
	In reply to the rejection of claims 1-4 and 6-7 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.4-7 of the previous Office Action dated May 18, 2022, Applicant now amends (i) claim 1 to recite “or an agrochemically acceptable salt of formula (I)”; (ii) claim 1 to replace the limitation “polymeric adjuvant selected from one or more of: terpene alcohol polymeric derivatives and polymers comprising cyclohexene derivatives” with “terpene alcohol polymeric derivative adjuvant”; (iii) claim 4 to remove the limitation “increasing the efficacy and reducing the phytotoxicity of pesticidally active tetramic acid compounds according to formula (I) as defined in claim 1 in comparison to when said tetramic acid compound is used alone”, and now recite “wherein efficacy of the compound [of] formula (I) is increased and the phytotoxicity of the compound [of] formula (I) is decreased in comparison to applying the compound of formula (I) alone to the crop”; (iv) claim 4 to clarify that the terpene alcohol polymeric derivative adjuvant is added to “a composition comprising the compound of formula (I) according to claim 1”; (v) claim 4 to now be limited to the addition of “a terpene alcohol polymeric derivative adjuvant”; (vi) claim 4 to remove the phrase “the pesticidally active compounds”; (vii) claim 4 to replace the limitation “the crops” with the limitation “a crop”; (viii) claim 7 to now recite in step (a) that “a terpene alcohol polymeric derivative adjuvant” is obtained; (ix) claim 7 to replace the limitation “obtaining a formulated tetramic acid compound according to formula (I) as defined in claim 1” with the limitation “obtaining a composition comprising the compound of formula (I) according to claim 1”; (x) claim 7 to recite “the second composition” in place of previously recited “the resulting composition”; and (xi) claim 7 to recite the conjunction “and” between steps (b) and (c) of the method. Accordingly, the rejections are now hereby withdrawn. 

Objections to the Claims (New Grounds of Objection)
	Claim 3 is objected to for reciting “the compound of (I)”, which is grammatically awkward. Appropriate correction is required. 
	Applicant may wish to consider amending claim 3 to recite ---the compound of formula (I)--- to obviate the instant objection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection set forth infra.
	Claim 4 is objected to for reciting “wherein efficacy of the compound formula (I) is increased and the phytotoxicity of the compound formula (I) is decreased”, which is grammatically awkward. Appropriate correction is required. 
	Applicant may wish to consider amending claim 4 to recite ---wherein efficacy of the compound of formula (I) is increased and the phytotoxicity of the compound of formula (I) is decreased--- to obviate the instant objection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection set forth infra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlebach et al. (WO 2010/066780 A1; 2010) in view of Lauilhe et al. (U.S. Patent No. 6,010,978; 2000), each already of record, for the reasons of record set forth at p.7-12 of the previous Office Action dated May 18, 2022, of which said reasons are herein incorporated by reference.
Applicant’s amendments to claim 1 seek only to limit the claimed composition specifically to the compound of formula (I) with a terpene alcohol polymeric derivative adjuvant, which was the species of polymeric adjuvant elected for examination on the merits. As the grounds for rejection clearly address this combination as claimed, the reasons for rejection apply equally to newly amended claim 1. 
Newly amended claim 4 clarifies that the method comprises “adding a terpene alcohol polymeric derivative adjuvant to a composition comprising the compound of formula (I) according to claim 1 prior to applying the composition to a crop”, then “applying the composition to the crop”, in which “efficacy of the compound [of] formula (I) is increased and the phytotoxicity of the compound [of] formula (I) is decreased in comparison to applying the compound of formula (I) alone to the crop”.
As established in the grounds for rejection, the cited prior art teachings provide a reasonable expectation of success in combining the P1.29 pesticide (identical to Applicant’s claimed compound of formula (I)) and fenoxaprop-p-ethyl herbicide combination of Muehlebach et al. with HELIOSOL® adjuvant as taught by Lauilhe et al. prior to application to plants or crops. Such combination functions to increase the efficacy of the P1.29 pesticide by broadening its biological activity — by including herbicidal activity as well - as compared to Muehlebach’s spiroheterocyclic N-oxypiperidine P1.29 pesticide alone.
Regarding the effect of “reducing the phytotoxicity” thereof, Muehlebach et al. already clearly teaches that the disclosed pesticidal compounds exhibit significantly reduced phytotoxicity. However, the specific effect of “reducing the phytotoxicity” of Muehlebach’s spiroheterocyclic N-oxypiperidine P1.29 pesticide compound when combined with the terpene alcohol polymeric derivative adjuvant (in this case, Lauilhe’s HELIOSOL® adjuvant) — as compared to Muehlebach’s pesticide alone — constitutes an intended result of the method, as it defines an effect observed following execution of the recited active steps. In view of the fact that Muehlebach et al. in view of Lauilhe et al. address each limitation of the method as defined in instant claim 4, the intended result of decreasing the phytotoxicity of the compound of formula (I) in combination with adjuvant as compared to the phytotoxicity of the compound of formula (I) applied alone to the crop must necessarily yield from these cited prior art teachings as combined.
Newly amended claim 7 clarifies the specific steps of the recited method, in which a terpene alcohol polymeric derivative adjuvant and a composition comprising the compound of formula (I) according to claim 1 are each obtained, mixed to form a second composition for application on a crop and applying the second composition to a pest, a locus of the pest, or a plant susceptible to attack by the pest. As the reasons for rejection clearly address this subject matter as clarified, the reasons for rejection continue to apply equally to claim 7 as amended. 
Applicant’s amendments to claims 2 and 6 are editorial in nature only and do not change the scope of subject matter circumscribed by such claims. As a result, the grounds for rejection previously set forth apply equally to claims 2 and 6 as newly amended. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “the Examiner fails to consider the ‘invention as a whole’” by relying upon a “conclusion of obviousness [that] is not only unsupported, but overly simplistic” (Remarks, p.9-10). Applicant cites to the as-filed specification in support of his position that the incorporation of an adjuvant for the purpose of increasing efficacy of the tetramic acid compound would have been expected to increase phytotoxicity, but that the specific adjuvant claimed increases efficacy of the tetramic acid compound while maintaining “acceptable phytotoxicity” (Remarks, p.11). Applicant opines that “[t]his explanation is supported by the data in the [s]pecification”, and reproduces the explanation and data presented in Tables 1-3 at p.58-61 of the as-filed specification in his remarks in support (Remarks, p.11-15).
The arguments have been fully and carefully considered, but are not found persuasive. 
Allegations of unexpected results must be supported by relying upon factual evidence establishing “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP §716.02(b)(l) (quoting Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)). To establish unexpected results, the claimed subject matter must be compared with the closest prior art in order to be effective to rebut a prima facie case of obviousness. MPEP §716.02(e) (see also In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)). To be of probative value, any objective evidence should be supported by actual proof. MPEP §716.01(c). Applicant is reminded that “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. MPEP §716.02(d). Also, it is Applicant, not the Office, that bears the burden of explaining any data provided as evidence of nonobviousness and unexpected results. MPEP §716.02(b). See Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
Applicant cites to the data presented in Table 3 (p.60) of the as-filed specification as evidence of unexpected properties of the claimed combination, which must be considered in conjunction with the data of related Tables 1-2 (p.58-60) of the as-filed specification. In Ex.1 (p.58, l.8-p.59, l.12). Applicant tests the efficacy of Compound (C) (identical to Applicant’s compound of formula (I) of instant claim 1) in combination with various commercially available adjuvants to determine the “translaminar efficacy” (which corresponds to aphid mortality) at 6 days following application to mature, horizontally exposed leaves of Chinese cabbage plants infested with Myzus persicae (p.58, l.9-15). Table 1 shows only 36.7% aphid mortality using Compound (C) alone without adjuvant, as compared to 99.5% using HELIOSOL (2000 mg/L) adjuvant. While this certainly provides greater aphid control than Compound (C) alone without adjuvant, it is noted that all other commercially available adjuvants tested (EW400, ATPLUS 463, ACTIROB B, SPODNAM and NU-FILM) all provided at least 97.8% aphid mortality when used in combination with Compound (C) (e.g., for EW400, 97.8% aphid mortality; for ATPLUS 463, 99.0% aphid mortality; for ACTIROB B, 98.8% aphid mortality). There is, thus, no indication that the particular selection of HELIOSOL adjuvant provides greater pest control (in this case, as measured by aphid mortality) as compared to any other commercially available adjuvant. As such, the data does not support an unexpected, unobvious and statistically and practically significant difference in pest control that yields specifically from the selection of the adjuvant HELIOSOL over other commercially available adjuvants. 
Applicant’s Ex.2 tested Compound (C) in combination with the same commercially available adjuvants employed in Ex.1 (EW400, ATPLUS 463, ACTIROB B, HELIOSOL, SPODNAM, and NU-FILM) to determine phytotoxicity in Chinese cabbage plants of “identical quality” to those employed in Ex.1 (p.59, l.16-18). Applicant’s Table 2 demonstrates that none of the tested commercially available adjuvants were inherently phytotoxic in the tested plants (Table 2, p.59-60; p.59, l.20-21). The commercially available adjuvants were combined with Compound (C) to determine the degree of phytotoxicity in the treated plants at day 7 and 14 following application. For HELIOSOL adjuvant using 2000 mg/L, phytotoxicity was reported at 26.7% for day 7 after application, and 23.3% for day 14 after application.  For the other commercially available adjuvants tested: (i) for EW400, 30.0% phytotoxicity at days 7 and 14 (using 200 mg/L); (ii) for ATPLUS 463, 30.0% phytotoxicity at days 7 and 14 (using 1000 mg/L); (iii) for ACTIROB B, 31.7% phytotoxicity at day 7 and 33.3% at day 14 (using 1000 mg/L); (iv) for SPODNAM, 11.7% phytotoxicity at day 7 and 15.0% at day 14 (using 2000 mg/L); and (v) for NU-FILM, 20.0% phytotoxicity at day 7 and 20.0% phytotoxicity at day 14 (using 500 mg/L). Applicant concludes that “at the high rate of 200 g AI [active ingredient]/ha [hectare] all compositions showed an unacceptable level of phytotoxicity on these glasshouse grown plants, except the compositions of the invention with the polymeric adjuvants HELIOSOL, SPODNAM and NU-FILM”, characterizing the results as “highly surprising” (p.60-61). 
The data is flawed for several reasons. First, Applicant characterizes the results as “highly surprising” given that the ordinarily skilled artisan would have expected increased phytotoxicity with increased efficacy. This position is not well taken, however, because the increased efficacy observed with the combination of Compound (C) and HELIOSOL adjuvant does, in fact, cause an increase in phytotoxicity with increased efficacy. This is evidenced by the data of Table 2 - which clearly demonstrates that none of the tested adjuvants (including HELIOSOL) exhibited phytotoxicity - and also by the data of Table 3 - which clearly demonstrates that Compound (C) alone, without adjuvant, did not exhibit any phytotoxicity at day 7 after application and virtually no phytotoxicity at day 14 after application (in this instance, phytotoxicity was reported only as 1.3%) (Tables 2-3, p.59-60). When Compound (C) was combined with commercial adjuvants, the phytotoxicity was markedly increased – for HELIOSOL, 26.7% phytotoxicity was reported at day 7 and 23.3% phytotoxicity at day 14; for EW400, 30% phytotoxicity was reported at days 7 and 14, etc. Therefore, Applicant’s position that the combination of Compound (C) and HELIOSOL adjuvant exhibited increased efficacy without increased phytotoxicity is not supported by the proffered data. 
If it is Applicant’s position that the observed 26.7% phytotoxicity at day 7 and/or 23.3% phytotoxicity at day 14 of the combination of Compound (C) with HELIOSOL adjuvant is significantly reduced as compared to other conventional adjuvants (e.g., EW400, ATPLUS 463, ACTIROB B), then this position would also be unavailing. Applicant fails to demonstrate that the reporting of 26.7% phytotoxicity at day 7 (or 23.3% phytotoxicity at day 14) from HELIOSOL adjuvant in combination with Compound (C) actually constitutes a statistically significant difference in phytotoxicity as compared to, e.g., 30% phytotoxicity at days 7 and 14 from the commercially available adjuvant EW400 or ATPLUS 463 as reported. Applicant characterizes the results obtained from the combination of Compound (C) with HELIOSOL adjuvant as showing “almost no phytotoxicity” (despite the reporting of 26.7% phytotoxicity), but that the other tested combinations “showed an unacceptable level of phytotoxicity” on the tested plants1, but fails to clearly delineate - with evidence - how 26.7% phytotoxicity would somehow be considered “acceptable” phytotoxicity (or, as Applicant states at p.60 of the as-filed specification, “almost no phytotoxicity”), but 30% phytotoxicity would be considered “unacceptable”. Applicant presents no statistical determination of significance for the reported values, and also fails to provide any explanation supporting why the 26.7% phytotoxicity observed using HELIOSOL adjuvant with Compound (C) constitutes a statistically and practically significant difference over 30% phytotoxicity observed using, e.g., ATPLUS 463 adjuvant with Compound (C). Without such relevant determinations, Applicant’s asserted distinction between “acceptable” and “unacceptable” phytotoxicity appears to be largely arbitrary and is not clearly supported by the proffered data and accompanying explanation. 
Additionally, even if Applicant is correct in stating that the difference in phytotoxicity observed using HELIOSOL adjuvant with Compound (C) is, in fact, statistically and practically significant (which the Examiner does not concede), Applicant fails to address the fact that the results pertaining to phytotoxicity as reported in Ex.2 and Table 3 are limited solely to a particular application rate of the test solutions (200 g AI/ha) in a particular type of test plant (Chinese cabbage plants), which are conditions that are not clearly reflected in the instant claims as presented. Also, Applicant fails to clearly explain whether the “200 g AI/ha” application rate pertains only to the application rate of Compound (C) or of the combined test solution of Compound (C) and adjuvant. Without such explanation, it is unclear whether Applicant’s proffered working examples controlled the amount of Compound (C) to be applied to the test plants, and whether the amount of adjuvant was also properly controlled so as to constitute a comparable evaluation of the phytotoxic effects of an identical amount of Compound (C) with an identical amount of commercial adjuvant applied to the test plants. Applicant’s showing, therefore, fails to be clearly commensurate in scope with the instant claims as presented. 
As such, the data and remarks provided by Applicant and supplied in the as-filed specification at Tables 1-3 have been fully and carefully considered, but are insufficient to outweigh the evidence provided in support of prima facie obviousness. 
See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.”).
For these reasons supra, rejection of claims 1-2, 4 and 6-7 is proper. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlebach et al. (WO 2010/066780 A1; 2010) in view of Lauilhe et al. (U.S. Patent No. 6,010,978; 2000),
as applied above to claims 1-2, 4 and 6-7, 
further in view of Ghyczy et al. (U.S. Patent No. 4,506,831; 1985), 
each already of record, for the reasons of record set forth at p.12-13 of the previous Office Action dated May 18, 2022, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to claim 3 are editorial in nature, seeking only to clarify that the combination pack comprises the combination of the compound of formula (I) in a first container and the terpene alcohol polymeric derivative adjuvant in a second container. As the grounds for rejection previously set forth clearly address this specific embodiment claimed, such reasons apply equally to claim 3 as amended.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “Ghyczy does not remedy the deficiencies noted above with respect to Muehlebach and Lauilhe”, and requests withdrawal of the rejection (Remarks, p.15).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s arguments are predicated upon a finding that the combination of Muehlebach et al. in view of Lauilhe et al. is deficient, which it is not for the reasons above. Moreover, Applicant is reminded that this secondary reference to Ghyczy et al. was relied upon for its teachings of a two-compartment packaging unit for housing plant protectant spray mixtures prior to mixing and application of the resultant mixture to plants and crops. Piecemeal analysis of the references cannot establish nonobviousness because it fails to consider the totality of the teachings and what they would have reasonably suggested to the ordinarily skilled artisan when combined. Also, there is no requirement under 35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention. Rather, the test for obviousness is what the combined teachings of the cited references would have suggested to the ordinarily skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons supra, rejection of claim 3 is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4 and 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16 of U.S. Patent Application No. 17/431,499 in view of Muehlebach et al. (WO 2010/066780 A1; 2010) and Lauilhe et al. (U.S. Patent No. 6,010,978; 2000), each already of record, for the reasons of record set forth at p.13-19 of the previous Office Action dated May 18, 2022, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to claim 1 seek only to limit the claimed composition specifically to the compound of formula (I) with a terpene alcohol polymeric derivative adjuvant, which was the species of polymeric adjuvant elected for examination on the merits. As the grounds for rejection clearly address this combination as claimed, the reasons for rejection apply equally to newly amended claim 1. 
Newly amended claim 4 clarifies that the method comprises “adding a terpene alcohol polymeric derivative adjuvant to a composition comprising the compound of formula (I) according to claim 1 prior to applying the composition to a crop”, then “applying the composition to the crop”, in which “efficacy of the compound [of] formula (I) is increased and the phytotoxicity of the compound [of] formula (I) is decreased in comparison to applying the compound of formula (I) alone to the crop”.
As established in the grounds for rejection, the ‘499 claims in view of the cited prior art teachings provide a reasonable expectation of success in combining the ‘499 compound of formula (I) (identical to Applicant’s claimed compound of formula (I)) with the herbicide fenoxaprop-p-ethyl herbicide of Muehlebach et al. and HELIOSOL® adjuvant as taught by Lauilhe et al. prior to application to plants or crops. Such combination functions to increase the efficacy of the ‘499 compound of formula (I) by broadening its biological activity — by including herbicidal activity as well - as compared to the ‘499 compound of formula (I) alone.
Regarding the effect of “reducing the phytotoxicity” thereof, Muehlebach et al. already clearly teaches that the disclosed pesticidal compounds – which circumscribes the ‘499 pesticidal compound of formula (I) - exhibit significantly reduced phytotoxicity. However, the specific effect of “reducing the phytotoxicity” of this pesticide when combined with the terpene alcohol polymeric derivative adjuvant (in this case, Lauilhe’s HELIOSOL® adjuvant) — as compared to the ‘499 pesticide alone — constitutes an intended result of the method, as it defines an effect observed following execution of the recited active steps. In view of the fact that the ‘499 claims in view of Muehlebach et al. and Lauilhe et al. address each limitation of the method as defined in instant claim 4, the intended result of decreasing the phytotoxicity of the compound of formula (I) as compared to the phytotoxicity of the compound of formula (I) applied alone to the crop must necessarily yield from the ‘499 claims as combined with the cited prior art teachings already set forth in the grounds for rejection.
Newly amended claim 7 clarifies the specific steps of the recited method, in which a terpene alcohol polymeric derivative adjuvant and a composition comprising the compound of formula (I) according to claim 1 are each obtained, mixed to form a second composition for application on a crop and applying the second composition to a pest, a locus of the pest, or a plant susceptible to attack by the pest. As the reasons for rejection clearly address this subject matter as clarified, the reasons for rejection continue to apply equally to claim 7 as amended. 
Applicant’s amendments to claims 2 and 6 are editorial in nature only and do not change the scope of subject matter circumscribed by such claims. As a result, the grounds for rejection previously set forth apply equally to claims 2 and 6 as newly amended. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that he “respectfully disagrees for similar reasons discussed above” with regard to the pending §103 rejection (Remarks, p.15). 
The arguments have been fully and carefully considered, but are not found persuasive for the same reasons set forth above in reply to Applicant’s traversal of the pending rejection of the claims under 35 U.S.C. §103. Such reasons are herein incorporated by reference, but are not repeated in the interest of brevity in the record. 
For these reasons supra, rejection of claims 1-2, 4 and 6-7 is proper. 

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16 of U.S. Patent Application No. 17/431,499 in view of Muehlebach et al. (WO 2010/066780 A1; 2010) and Lauilhe et al. (U.S. Patent No. 6,010,978; 2000),
as applied above to claims 1-2, 4 and 6-7, 
further in view of Ghyczy et al. (U.S. Patent No. 4,506,831; 1985), 
each already of record, for the reasons of record set forth at p.19-20 of the previous Office Action dated May 18, 2022, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to claim 3 are editorial in nature, seeking only to clarify that the combination pack comprises the combination of the compound of formula (I) in a first container and the terpene alcohol polymeric derivative adjuvant in a second container. As the grounds for rejection previously set forth clearly address this specific embodiment claimed, such reasons apply equally to claim 3 as amended.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that he “respectfully disagrees for similar reasons discussed above” with regard to the pending §103 rejection (Remarks, p.15). 
The arguments have been fully and carefully considered, but are not found persuasive for the same reasons set forth above in reply to Applicant’s traversal of the pending rejection of the claims under 35 U.S.C. §103. Such reasons are herein incorporated by reference, but are not repeated in the interest of brevity in the record. 
For these reasons supra, rejection of claim 3 is proper. 

Conclusion
Rejection of claims 1-4 and 6-7 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
November 28, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At p.60 of the as-filed specification, Applicant states that, “Surprisingly, at the high rate of 200 g AI/ha [hectare] all compositions showed an unacceptable level of phytotoxicity on these glasshouse grown plants, except the compositions of the invention with the polymeric adjuvants Heliosol®, Spodnam® and Nu-film®. This is highly surprising, since as shown above in example 1, the combination of the polymeric adjuvants and the compound according to formula (I) not only showed almost no phytotoxicity, they also simultaneously provided excellent efficacy against the pests (Table 1). One would have expected, as one has observed with the other adjuvants, that increased efficacy would translate as increased risk of phytotoxicity as well.”